DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is an International Application No. PCT/CN2018/102757, filed on August 28, 2018, which claims priority to Chinese Patent Application No. 201810525547.1, filed on May 28, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201810525547.1, filed on May 28, 2018.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-6, 8-9, 12, and 19-20 are objected to because of the following informalities:
In claim 2, lines 1-2, “wherein the obtaining an offset position of a write pointer from a queue head of a circular queue” may be amended to “wherein the obtaining the offset position of the write pointer from the queue head of the circular queue” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 3, “a process” may be amended to “the process” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 5, “a processor” may be amended to “the processor” to follow proper antecedent basis.  (Emphasis added.)  
In claim 4, lines 1-2, “wherein the determining an offset position of a read pointer” may be amended to “wherein the determining the offset position of the read pointer” to follow proper antecedent basis.  (Emphasis added.)  
In claim 5, line 1, “wherein the reading data” may be amended to “wherein the reading the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, line 1, “wherein after the reading data” may be amended to “wherein after the reading the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, line 6, “if the offset position is updated” may be amended to “if the offset position of the write pointer is updated” to follow proper antecedent (Emphasis added.)  
In claim 6, line 6, “reading, … is updated, data” may be amended to “reading, … is updated, the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 6, line 7, “an updated off set position” may be amended to “the updated off set position” to follow proper antecedent basis.  (Emphasis added.)  
In claim 8, line 1, “a frame number” may be amended to “the frame number” to follow proper antecedent basis.  (Emphasis added.)  
In claim 8, line 7, “an updated frame number” may be amended to “the updated frame number” to follow proper antecedent basis.  (Emphasis added.)  
In claim 9, line 3, “an offset position” may be amended to “the offset position” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, lines 1-3, “wherein the determining whether the circular queue is full according to a size of the offset position of the write pointer and a size of the to-be-written data” may be amended to “wherein the determining whether the circular queue is full according to the size of the offset position of the write pointer and the size of the to-be-written data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, lines 4-5, “whether a size sum of the offset position of the write pointer and a frame header and frame data of a frame” may be amended to , a frame header and frame data of a frame” to correct a grammatical error and a punctuation error.  (Emphasis added.)  
In claim 19, line 4, “the data read-write method according to claim 1” may be amended to recite all limitations of the data read-write method of claim 1 so that this apparatus claim is clearly considered as an independent claim as Applicant intended rather than being a dependent claim of claim 1.
In claim 20, line 4, “the data read-write method according to claim 10” may be amended to recite all limitations of the data read-write method of claim 10 so that this apparatus claim is clearly considered as an independent claim as Applicant intended rather than being a dependent claim of claim 10. 
Other claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  



Regarding claims 16-18, the claims depend on claim 15 and do not overcome the deficiency thereof.  Therefore, the dependent claims are rejected based on the same reason stated above for the rejection of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10-11, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vary (US 2020/0301765 A1), hereinafter “Vary”.

Regarding claim 10, Vary discloses:
A data read-write method, comprising: 
obtaining, when a frame of to-be-written data is obtained, an offset position of a write pointer from a queue head of a circular queue; (FIGs. 4A-5; “[0050] Reference is now made to FIG. 4A illustrating a circular queue 400 (also defined as “circular buffer 400”) found in the shared memory 303. The circular queue 400 is illustrated logically here as a circle. FIG. 4B illustrates the same circular queue 400 as implemented in a contiguous block of memory”; “[0052] The metadata portion 403 [queue head] comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion [queue head] comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 [queue head] containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”; “[0072] When the input process 309 has a defined a chunk of data that it means to transfer to the reader process, the input process 309 accesses queue 400 [circular queue] at step 501. … the input process 309 may read the queue metadata in the metadata portion 403 [queue head]”; “[0087] Once an input process 301 has been provided with the start location of the available writing space in the queue 400 [circular queue], the input process 301 may begin inputting the arbitrary sized portion of the data stream into the logically contiguous slot of the data queue 400 [circular queue] specifically in the second portion 406 of the new slot 404. The input process 301 begins writing the data stream into the contiguous slot at step 508”)
writing the to-be-written data to the circular queue according to the offset position of 10the write pointer; and (FIGs. 4A-5; “[0052] … A write pointer field comprising data indicative of the start of available writing space in the data queue [circular queue]. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 containing the first memory address [offset position] following the last slot of data added to the queue [circular queue]. This address [offset position] represents where to begin writing the next slot of data”; “[0072] When the input process 309 has a defined a chunk of data that it means to transfer to the reader process, the input process 309 accesses the queue 400 [circular queue] at step 501. … the input process 309 may read the queue metadata in the metadata portion 403”; “[0087] Once an input process 301 has been provided with the start location of the available writing space in the queue 400 [circular queue], the input process 301 may begin inputting the arbitrary sized portion of the data stream into the logically contiguous slot of the data queue 400 [circular queue] specifically in the second portion 406 of the new slot 404. The input process 301 begins writing the data stream into the contiguous slot at step 508”)
updating the offset position of the write pointer in the queue head.  (FIGs. 4A-5, 7; “[0052] The metadata portion 403 [queue head] comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion [queue head] comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue [circular queue]. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 [queue head] containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”; “[0081] Upon determining that there is space available, the input process 309 then moves [updating] the head pointer [write pointer] to accommodate the new slot 404 it will write into the buffer”; “[0085] Having reassigned the write pointer, any other input process wanting to write into the queue 400 will compute the write location from the new write pointer location, ensuring that they will not write over the space that is now reserved for the slot of input process 309 by virtue of the write pointer 401 having been moved”; “[0111] … Update the head pointer [write pointer] for the next message”; the head (write) pointer 401 [write pointer], which is stored in the metadata portion 403 [queue head] of FIG. 4B, is updated to point to the next location that is an available writing space in the data queue [circular queue] as shown in FIG. 4A for input of the next message data into the data queue [circular queue])

Regarding claim 11, Vary discloses the method according to claim 10.


wherein the method further comprises: 
determining whether the circular queue is full according to a size of the offset position of the write pointer and a size of the to-be-written data; and (FIGs. 4A-4B; “[0065] As shown, the queue 400 comprises a plurality of slots 404 as well as unused space 410. The slots 404 are individual data entries enqueued into the queue 400”; “[0079] … In the present example where the queue may accommodate slots of arbitrary size, this involves computing the size of the slot required (by adding in this case the chunk of data which will form the second portion 406 of the slot to the size of the metadata portion 405 which in this example is a fixed size) and computing the size of available space in the queue (by comparing the number of memory addresses between the read pointer location and the write pointer location [offset position]). The input process 309 then compares the space available in the queue and the size of the slot required [size of the to-be-written data] and upon finding that the space available is greater than the size required [size of the to-be-written data], determines that there is sufficient space and proceeds to the next step in writing into the queue”; “[0080] … when an input process 301 finds the queue [circular queue] to be too full to accept the data it wishes to write into it, the data is simply dropped”; the size of available space in the queue is the number of memory addresses between the read pointer location and the write pointer location [offset position] in FIG. 4A is the unused space 410, which is the total size of the queue [circular queue] minus the size of the metadata portion 405, which includes the sizes of the read pointer and the write pointer, and the sizes of the slots 404 that are individual data entries enqueued into the queue 400 [circular queue]; queue [circular queue] is determined to be full when the space available is less than the size required [size of the to-be-written data])
15changing, if the circular queue is full, the offset position of the write pointer to a position at which a first storage space of the circular queue is located.  (FIGs. 4A-4B; “[0080] … when an input process 301 finds the queue [circular queue] to be too full to accept the data it wishes to write into it, the data is simply dropped … certain input processes 301 or threads that receive more important data and/or smaller quantities of data (e.g. data coming from an access control device such as an ID card reader) may implement a waiting procedure such as spinning or sleeping on an event to wait until the queue has available space”; “[0081] Upon determining that there is space available, the input process 309 then moves the head pointer [write pointer] to accommodate the new slot 404 it will write into the buffer [circular queue]”; after an input process 301 finds the queue [circular queue] to be too full to accept the data it wishes to write into it and then upon determining that there is space available, the input process 309 then moves the head pointer [write pointer] to accommodate the new slot 404 it will write into the buffer [circular queue]; a position at which a first storage space of the queue [circular queue] is considered to be a location where the moved head pointer [write pointer] points)

Regarding claim 13, Vary discloses the method according to claim 10.

Vary further discloses:25
wherein the writing the to-be-written data to the circular queue according to the offset position of the write pointer comprises: 
31determining a frame of storage space in the circular queue according to the offset position of the write pointer; and (FIGs. 4A-4B; “[0052] The metadata portion 403 comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue [circular queue]. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”; “[0067] … In embodiments where the write pointer points at the start of the last-written slot, the size indicator may also be used to compute a new write pointer 401 location [offset position] and the start location at which to write a new slot [frame] by moving the write pointer by a memory distance equivalent to the size of the slot”; storage space is considered to include an area in the queue [circular queue] occupied by or stored with a slot [frame])
writing related information of the to-be-written data to a frame header of the storage space, and writing the to-be-written data to frame data of the storage space; (FIGs. 4A-4B; “[0066] … each of the arbitrary sized slots 404 comprises a first portion 405 [frame header] for containing slot metadata [related information] pertaining to the slot 404 [frame] and a second portion 406 containing the slot data [to-be-written data]”; the storage space is considered to include an area in the queue [circular queue] frame]; frame data is considered to include data stored in an area in the queue [circular queue] occupied by or stored with a slot [frame])
5the related information of the to-be-written data comprising a total length of a to-be-written data frame.  (FIGs. 4A-4B; “[0067] The slot metadata [related information] may include information about the slot … In the present example, the metadata [related information] contained in the first portion 405 includes a size indicator [total length] for indicating the size of the slot 404”; a to-be-written data frame is considered to include a slot 404 [frame] that is to be stored)

Regarding claim 14, Vary discloses the method according to claim 10.

Vary further discloses:25
wherein after the writing the to-be-written data to the circular queue according to the offset position of the write pointer, the method further comprises: 
10updating a frame number corresponding to the write pointer in the queue head.  (FIGs. 4A-4B; “[0052] The metadata portion 403 comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue [circular queue]. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 [queue head] containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”; “[0067] … In embodiments where the write pointer points at the start of the last-written slot, the size indicator may also be used to compute a new write pointer 401 location [offset position] and the start location at which to write a new slot [frame] by moving the write pointer by a memory distance equivalent to the size of the slot”; a frame number is considered to include, e.g., msg slot #3, msg slot #4, msg slot #5, etc. of the slots [frames] pointed by the write pointer as shown in FIG. 4B; the frame number is incremented [updated] after the slot [frame] is stored)

Regarding claim 15, Vary discloses: 
A circular queue, comprising: 
a queue head and a frame queue, wherein (FIGs. 4A-4B; “[0051] The queue 400 [circular queue] of this example a defined size and location. The queue 400 [circular queue] comprises a data portion 409 [frame queue] and a metadata portion 403 [queue head]”)
the queue head comprises an offset position of a write pointer; and (FIGs. 4A-4B; “[0052] … the metadata portion [queue head] comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”)
a frame of storage space in the frame queue comprises a frame header and frame data.  (FIGs. 4A-4B; “[0051] The queue 400 [circular queue] of this example a defined size and location. The queue 400 [circular queue] comprises a data portion 409 [frame queue]”; “[0066] … each of the arbitrary sized slots 404 [frames] comprises a first portion 405 [frame header] for containing slot metadata pertaining to the slot 404 [frame] and a second portion 406 [frame data] containing the slot data, that is the chunk of data being communicated by an input process 301 to the reader process 304”; storage space is considered to include an area in the data portion 409 [frame queue] for storing a slot 404 [frame])

Regarding claim 20, Vary discloses: 
A data read-write apparatus, comprising: 
32a memory, configured to store write threads, and (FIG. 2; “[0034] … the memory 204 comprises a shared memory space accessible by multiple processes for passing information from one process to another”; “[0041] … Data sent in a parallel fashion (e.g. over different sockets) may be read in parallel using multiple threads [write threads]. … each thread [write thread] may process the data from different surveillance data sources 104 allowing a input process 301 to handle multiple sources”)
a processor coupled to the memory, configured to call the write threads stored in the memory, to implement the data read-write method according to claim 10.  (FIG. 2; “[0034] … The memory 204 may include a non-transitory computer readable storage medium with computer readable instructions executable by the processing device 203 [processor]. These computer readable instructions may include processor] to implement one or more of the input processes and the reader process described herein, as well as data used therefor. … the memory 204 comprises a shared memory space accessible by multiple processes for passing information from one process to another”; see above for the rejection of the data read-write method according to claim 10) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, in view of Gould et al. (US 11,017,493 B2), hereinafter “Gould”.

	Regarding claim 1, Vary teaches:
A data read-write method, comprising: 
obtaining an offset position of a write pointer from a queue head of a circular queue; (FIGs. 4A-4B; “[0050] Reference is now made to FIG. 4A illustrating a circular queue 400 (also defined as “circular buffer 400”) found in the shared memory 303. The circular queue 400 is illustrated logically here as a circle. FIG. 4B illustrates the same circular queue 400 as implemented in a contiguous block of memory”; “[0052] The metadata portion 403 [queue head] comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion [queue head] comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 containing the first memory address [offset position] following the last slot of data added to the queue. This address [offset position] represents where to begin writing the next slot of data”)
5determining an offset position of a read pointer according to the offset position of the write pointer; and 
reading data from the circular queue according to the offset position of the read pointer.  (FIGs. 4A, 6; “[0052] … A read pointer field comprising data indicative of the start of readable slots in the data queue. In this example, the queue [circular queue] is a first-in-first-out (FIFO) circular queue and the read pointer is indicative of the oldest slot in the queue [circular queue] that has not yet been dequeued. Specifically here, the read pointer comprises a portion of memory in the metadata portion 403 containing the memory address [offset position] of the start of the oldest slot in the queue [circular queue]”; “[0072] … In an example of accessing the queue 400 [circular queue], the input process 309 may read the queue metadata in the metadata portion 403. The reader process may then read queue related data such as the location of the write pointer and the read pointer”; “[0106] … the reader process 304 computes the starting location of the reading based on the read pointer 402 location incremented by the first portion 405 size, and the end location based on the read pointer 402 location incremented by the slot size”)

Vary does not teach determining an offset position of a read pointer according to the offset position of the write pointer.

However, Gould teaches:
determining an offset position of a read pointer according to the offset position of the write pointer.  (FIG. 2; col. 9, lines 41-45, “a write done pointer 218 to indicate a memory location [offset position] where all writes preceding the write done pointer 218 have been completed, a read allocation pointer 220 to indicate a memory location [offset position] for a next read operation”; col. 15, line 58, to col. 16, line 8, “the GPU 12 can launch (e.g., via FIFO queue work-launching program 330) enough shaders to read the data written based on the write done pointer. For example, GPU 12 can determine the number of data elements to be consumed (e.g., as a number of bytes represented in a difference between the read allocation pointer and the write done pointer), … the dispatcher thread can launch threads to read the data until a read thread is unable to advance the read allocation pointer (e.g., once the read allocation pointer reaches the write done pointer)”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vary to incorporate the teachings of Gould to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with a device for managing first-in first-out (FIFO) queues in graphics processing of Gould using pointers such as a write done pointer and a read allocation pointer.  Doing so with the system of Vary would provide a graphical processing unit (GPU) with a flexible, dynamic mechanism that provides managing memory resources, such as first-in first-out (FIFO) queues, for use in graphics processing operations.  (Gould, col. 3, lines 23-26)

Regarding claim 2, the combination of Vary teaches the method according to claim 1.

Vary further teaches:
wherein the obtaining an offset position of a write pointer from a queue head of a circular queue comprises: 
10obtaining, through at least two read threads, the offset position of the write pointer from the queue head of the circular queue.  (FIGs. 4A-4B; “[0050] Reference circular queue 400 (also defined as “circular buffer 400”) found in the shared memory 303. The circular queue 400 is illustrated logically here as a circle. FIG. 4B illustrates the same circular queue 400 as implemented in a contiguous block of memory”; “[0052] The metadata portion 403 [queue head] comprises queue metadata, that is to say information about the queue [circular queue] including information used by the processes to access the queue. … the metadata portion [queue head] comprises: a. A write pointer field comprising data indicative of the start of available writing space in the data queue. In the present example, the write pointer comprises a portion of memory in the metadata portion 403 containing the first memory address [offset position] following the last slot of data added to the queue. This address represents where to begin writing the next slot of data”)

Gould further teaches:
obtaining, through at least two read threads, the offset position of the write pointer.  (FIG. 2; col. 9, lines 41-45, “a write done pointer 218 to indicate a memory location [offset position] where all writes preceding the write done pointer 218 have been completed”; col. 16, lines 5-8, “… the dispatcher thread can launch threads [at least two read threads] to read the data until a read thread is unable to advance the read allocation pointer (e.g., once the read allocation pointer reaches the write done pointer)”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vary to  to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with a device for managing first-in first-out (FIFO) queues in graphics processing of Gould using pointers such as a write done pointer and a read allocation pointer.  Doing so with the system of Vary would provide a graphical processing unit (GPU) with a flexible, dynamic mechanism that provides managing memory resources, such as first-in first-out (FIFO) queues, for use in graphics processing operations.  (Gould, col. 3, lines 23-26)

Regarding claim 3, the combination of Vary teaches the method according to claim 2.

Gould further teaches:
wherein
the at least two read threads belong to a process; (FIG. 2; col. 16, lines 5-8, “… the dispatcher thread [process] can launch threads [at least two read threads] to read the data”; note that the rejection refers only to this limitation since the claim recites a conjunction “or” below)
each of the at least two read threads belongs to a process; 
15each of the at least two read threads is run by a processor; or 
the at least two read threads are run by a processor.  

Regarding claim 19, Vary teaches: 
A data read-write apparatus, comprising: 
a memory, configured to store read threads; and (FIG. 2; “[0034] … the memory 204 comprises a shared memory space accessible by multiple processes for passing information from one process to another”; “[0041] … each input process may comprise several threads running concurrently to distribute workload. Data sent in a parallel fashion (e.g. over different sockets) may be read in parallel using multiple threads”)
a processor coupled to the memory, configured to call the read threads stored in the 25memory, to implement the data read-write method according to claim 1.  (FIG. 2; “[0034] … The memory 204 may include a non-transitory computer readable storage medium with computer readable instructions executable by the processing device 203 [processor]. These computer readable instructions may include computer-readable instructions executable by the processing device 203 [processor] to implement one or more of the input processes and the reader process described herein, as well as data used therefor. … the memory 204 comprises a shared memory space accessible by multiple processes for passing information from one process to another”; see above for the rejection of the data read-write method according to claim 1)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, in view of Gould et al. (US 11,017,493 B2), hereinafter “Gould”, as applied to claim 1 above, and further in view of Dejanovic (US 2020/0235836 A1), hereinafter “Dejanovic”.

the method according to claim 1.

The combination of Vary does not teach using the offset position of the write pointer as the offset position of the read pointer.

However, Dejanovic teaches:
using the offset position of the write pointer as the offset position of the read pointer.  (“[0032] … the location [offset position] of the read buffer pointer is initialized at the same location [offset position] as the write buffer pointer, and is equal to [as] or trailing the location [offset position] of the write buffer pointer”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vary to incorporate the teachings of Dejanovic to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with a system for performing clock domain crossing of Dejanovic that uses different clock domains to process pointers such as a read buffer pointer and a write buffer pointer.  Doing so with the system of Vary would provide a method for reducing latency when transmitting data between clock domains (i.e., performing clock domain crossing).  (Dejanovic, [0013])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, in view of Gould et al. (US 11,017,493 B2), hereinafter “Gould”, as applied to claim 1 above, and further in view of Neuman (US 2016/0119633 A1), hereinafter “Neuman”.

Regarding claim 5, the combination of Vary teaches the method according to claim 1.

The combination of Vary does not teach finding a frame in the circular queue according to the offset position of the read pointer; and reading a frame header and frame data of the frame.  

However, Neuman teaches:
finding a frame in the circular queue according to the offset position of the read pointer; and (FIG. 2B; “[0032] … Buffer 214 [circular queue] may be a circular or ring buffer”; “[0033] … a read pointer 256 may be advanced in the growth direction once the buffered media duration 260 has reached a predetermined number of frames or media length”; the offset position of the read pointer 256 is shown by the arrow in FIG. 2B)
reading a frame header and frame data of the frame.  (FIG. 2B; “[0033] … buffer 214 includes a ring buffer storing a plurality of encoded media frames 250-252 received from an encoder. Frames may be written to storage locations in the buffer at a write pointer 254, with the write pointer 254 advancing in a growth direction 258 for each header [frame header] of each frame)”; frame data of the encoded media frames 250-252 are shown by shaded regions of the buffer 214 in FIG. 2B)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vary to incorporate the teachings of Neuman to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with a device of Neuman having a circular or ring buffer for storing a plurality of encoded media frames.  Doing so with the system of Vary would provide a method for encoding and sharing media clips.  (Neuman, [0011]) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, in view of Gould et al. (US 11,017,493 B2), hereinafter “Gould”, as applied to claim 1 above, and further in view of Chanda et al. (US 8,281,318 B2), hereinafter “Chanda”.

Regarding claim 6, the combination of Vary teaches the method according to claim 1.

The combination of Vary does not teach 25wherein after the reading data from the circular 29queue, the method further comprises: determining whether the offset position of the write pointer in the queue head of the circular queue is updated; and reading, if the offset position is updated, data from the circular queue again according 5to an updated offset position of the write pointer.

However, Chanda teaches:
25wherein after the reading data from the circular 29queue, the method further comprises: (FIG. 3A; col. 4, line 65 to col. 5, line 35, “Each of these queues 80, 82 includes a header section and a data section. These queues operate on a First In First Out (FIFO) scheme. The header section, in one embodiment, includes memory placeholders for storing at least one of a tail pointer and a head pointer. … Once the data is in the data section of OUT queue 82, the data is available to VM2. VM2 can read a specific amount of data starting from the memory address stored in the head pointer”; the circular queue is considered to include the IN queue 80 and the OUT queue 82)
determining whether the offset position of the write pointer in the queue head of the circular queue is updated; and (FIG. 3A; col. 4, line 65 to col. 5, line 35, “The header section [queue head], in one embodiment, includes memory placeholders for storing at least one of a tail pointer [write pointer] and a head pointer. … the data in IN queue 80 can be copied to OUT queue 82 when VM2 attempts to read the data from OUT queue 82. Since the tail pointer [write pointer] in OUT queue 82 is read protected, a page fault is triggered when VM2 attempts to read the tail pointer [write pointer] in circular queue is considered to include the IN queue 80 and the OUT queue 82; the offset position of the tail pointer [write pointer] determined to be updated is considered to be when a page fault is triggered when VM2 attempts to read the tail pointer [write pointer] in order to read the data from the data section of OUT queue 82)
reading, if the offset position is updated, data from the circular queue again according 5to an updated offset position of the write pointer.  (FIG. 3A; col. 4, line 65 to col. 5, line 35, “The header section [queue head], in one embodiment, includes memory placeholders for storing at least one of a tail pointer [write pointer] and a head pointer. … the data in IN queue 80 can be copied to OUT queue 82 when VM2 attempts to read the data from OUT queue 82. Since the tail pointer [write pointer] in OUT queue 82 is read protected, a page fault is triggered when VM2 attempts to read the tail pointer [write pointer] in order to read the data from the data section of OUT queue 82. A page fault handler may be programmed to make a copy of the data from IN queue 80 to OUT queue 82 when this page fault occurs”; the circular queue is considered to include the IN queue 80 and the OUT queue 82; the offset position of the tail pointer [write pointer] determined to be updated is considered to be when a page fault is triggered when VM2 attempts to read the tail pointer [write pointer] in order to read the data from the data section of OUT queue 82; after the page fault handler makes a copy of the data from IN queue 80 to OUT queue 82 when this page fault occurs, the OUT queue 82 can then reads the data from the circular queue again (after the previous read))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Vary to incorporate the teachings of Chanda to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with a system for recording data communicated between virtual machines of Chanda using queues such as an IN queue and an OUT queue.  Doing so with the system of Vary would provide a method for a fast and replayable (i.e., capable of being efficiently replayed through execution replay techniques) inter process communication among various processes including virtual machines.  (Chanda, col. 1, lines 44-47)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, as applied to claim 15 above, and further in view of Marion (US 10,585,689 B1), hereinafter “Marion”.

Regarding claim 16, Vary teaches the circular queue according to claim 15.

Vary does not teach wherein the queue head further comprises a total size of the circular queue.

However, Marion teaches:
15wherein the queue head further comprises a total size of the circular queue.  (FIG. 3; col. 10, lines 38-45, “The buffer descriptor [queue head] is a 32-byte data structure that contains at least the following: … buffer length [total size] (4 bytes)—length of the buffer [circular queue]”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vary to incorporate the teachings of Marion to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with an apparatus with a secure shared memory interface for computer application processes of Marion using descriptor rings in each region of the shared memory interface.  Doing so with the system of Vary would provide a secure mechanism for sharing data and information that protects the security of an underlying shared resource.  (Marion, col. 1, lines 25-26)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vary (US 2020/0301765 A1), hereinafter “Vary”, as applied to claim 15 above, and further in view of Dcruz et al. (US 2018/0183733 A1), hereinafter “Dcruz”.

Regarding claim 17, Vary teaches the circular queue according to claim 15.

Vary does not teach wherein the queue head further comprises a frame number corresponding to the write pointer.

However, Dcruz teaches:
wherein the queue head further comprises a frame number corresponding to the write pointer.  (FIG. 3; “[0043] … each portion of the receive buffer data memory 314 organized as buffer credits may be referenced by a unique buffer number. The buffer numbers may be, for example, 0, 1, 2, 3, 4, and so forth up to MaxBuffNo-1. The buffer numbers may also be referred to as buffer addresses, buffer credit identifier, or the like”; “[0046] … The tail buffer pointer [write pointer] may be updated to specify the particular buffer number [frame number] at which the last portion of the last data packet associated with a particular context is buffered”; “[0050] … the lookup descriptor memory 308 [queue head] may be configured to maintain the required information to perform host buffer location lookups”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vary to incorporate the teachings of Dcruz to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with an apparatus that facilitates delivery of data packets to compute nodes of Dcruz using a buffer data memory with pointers such as a tail buffer pointer.  Doing so with the system of Vary would provide improved data packet delivery.  (Dcruz, col. 1, lines 25-26)

Regarding claim 18, Vary teaches the circular queue according to claim 15.

Vary further teaches:
wherein the frame header comprises a 20length of the frame data, a frame number corresponding to the frame data and an offset position.  (FIGs. 4A-4B; “[0067] … the metadata contained in the first portion 405 [frame header] includes a size indicator for indicating the size [length] of the slot 404”; the frame data is considered to include data of the slot 404; the size [length] is a size of data of the slot 404)

Vary does not teach a frame number corresponding to the frame data and an offset position.

However, Vary in view of Dcruz teaches:
wherein the frame header comprises a frame number corresponding to the frame data and an offset position. (Vary: FIGs. 4A-4B; “0066] … each of the arbitrary sized slots 404 [frames] comprises a first portion 405 [frame header] for containing slot metadata pertaining to the slot 404 [frame] and a second portion 406 containing the slot data [frame data]”) (Dcruz: FIG. 3; [0043]; “[0046] … The tail buffer pointer [write pointer] may be updated to specify the particular buffer number [frame number] at which the last portion [frame data] of the last data packet associated with a particular context is buffered”) (Vary teaches a slot 404 [frame] comprises a first portion 405 [frame header] for containing slot metadata pertaining to the slot 404 [frame] and a second portion 406 containing the slot data [frame data], and Dcruz teaches a tail buffer pointer [write pointer] may be updated to specify a particular buffer number [frame number] at frame number] associated with a portion [frame data] of a data packet into a first portion [frame header] of a slot [frame] for containing slot metadata pertaining to the slot [frame] in order to provide improved data packet delivery)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vary to incorporate the teachings of Dcruz to provide a system for transferring surveillance data from multiple input processes concurrently providing respective surveillance data streams to a reader process for processing the surveillance data of Vary, with an apparatus that facilitates delivery of data packets to compute nodes of Dcruz using a buffer data memory with pointers such as a tail buffer pointer.  Doing so with the system of Vary would provide improved data packet delivery.  (Dcruz, col. 1, lines 25-26) 

Allowable Subject Matter
Claims 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claims are amended to address the claim objections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (US 2019/0281570 A1) discloses dynamic range extension of a base station. In one instance, the base station includes a base station modem having a modulator-demodulator, a clock buffer providing an advanced time signal to the modulator-demodulator, a receiver buffer coupled between the modulator-demodulator and a transceiver, a transmitter buffer coupled between the modulator-demodulator and the transceiver, and an electronic processor. The electronic processor is configured to determine a first amount by which to modify a range of a service region of the base station. The electronic processor is also configured to introduce a first delay in the receiver buffer corresponding to the first amount and introduce a second delay in the transmitter buffer corresponding to the first amount.
Okumura et al. (US 2018/0203666 A1) discloses a FIFO memory which reads data in response to a read request from a plurality of read units is realized with a simple configuration.  When there is a data writing request to a first-in first-out data bolding unit provided with a plurality of entries in each of which data is held, a write pointer control unit writes data in the entry indicated by a write pointer out of a plurality of entries and updates the write pointer. Also, a read pointer control unit reads the data from the entry indicated by a read pointer corresponding to a read unit which requests data reading out of a plurality of read pointers associated with different read units and updates a corresponding read pointer.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136